Citation Nr: 1502770	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  04-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 12, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael D. J. Eisenberg, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

This case initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2003 and July 2004 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the September 2003 rating decision, the RO declined to reopen the claim for service connection for cystic acne, to include as secondary to herbicide exposure.  Subsequently, the July 2004 rating decision reopened and granted service connection for PTSD, assigning a 50 percent evaluation, effective March 12, 2004.  The Veteran appealed the new and material claim, as well as the effective date assigned for the grant of service connection for PTSD.  He requested a hearing before the Board.  

In April 2009, the Veteran appeared at a videoconference hearing before Acting Veterans Law Judge Raymond Ferner.  At the time of the hearing, he was represented by Michael Lopez, Jr.  In a July 2009 decision, the Board reopened the claim for service connection for cystic acne, to include as secondary to herbicide exposure and denied the matter on the merits; and denied entitlement to an effective date prior to March 12, 2004, for the grant of service connection for PTSD.  The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Order, the Court granted a Joint Motion for Remand (JMR), vacated the Board's decision July 2009 decision, and returned the claims to the Board.  With respect to the service connection claim for cystic acne, to include as secondary to herbicide exposure, the Board was instructed to ensure full compliance with VA regulations pertaining to development of service connection claims based on claimed herbicide exposure in Thailand in M21-1MR.  Additionally, the Board was directed to consider and apply the principle of equitable tolling of the statutory time for the submission of a substantive appeal, as provided in Hunt v. Nicholson, 20 Vet. App. 519 (2006).  

In a March 2011 decision, the Board remanded the issue of entitlement to service connection for cystic acne, to include as secondary to herbicide exposure, and denied entitlement to an effective date prior to March 12, 2004 for the grant of service connection for PTSD.  (See Board decision issued in March 2011 and signed by Acting Veterans Law Judge Ferner).  

Acting Veterans Law Judge Ferner subsequently retired from federal service, and the Veteran was afforded the opportunity to appear at another hearing before a judge that would then decide the remainder of his claim (i.e., the portion of the claim that was remanded - entitlement to service connection for cystic acne, to include as secondary to herbicide exposure).  He elected to have another hearing, and the case was remanded to the RO for the scheduling of such hearing in April 2013.  The Veteran then appeared for a videoconference hearing before the undersigned in March 2014.  At the time of this hearing, the Veteran was represented by his current attorney, Michael D. J. Eisenberg.  

At the March 2014 hearing, testimony was limited to the issue of entitlement to service connection for cystic acne, to include as secondary to herbicide exposure.  (See March 2014 hearing transcript).  At the end of the hearing, the Veteran brought up the issue of entitlement to an effective date prior to March 12, 2004 for the grant of service connection for PTSD.  The Veteran's attorney was unclear whether the issue would be appealed to the Board.  The Board kept the record open for 30 days to give the Veteran's representative time to review the Veteran's claims file and address the issue in writing.  The Veteran's attorney subsequently communicated to the Board that the issue would be appealed and that the Veteran wished to have a hearing on the issue.  

In a May 2014 decision, the Board granted service connection for cystic acne on the basis of aggravation.  This is considered a full grant of the benefit sought on appeal and the matter is no longer before the Board.  Based on the attorney's request for a hearing, the Board also remanded the issue of entitlement to an effective date prior to March 12, 2004 for the grant of service connection for PTSD for a hearing.  

In October 2014, the Veteran's attorney filed a Motion for Reconsideration of the Board's May 2014 remand decision, asserting that the judge at the April 2009 hearing had accepted the issue and therefore, the Board had jurisdiction of the matter.  In October 2014, the Board denied the Motion for Reconsideration because the Board's remand order was not a final decision of the Board.  

The case was then returned to the Board before another hearing was scheduled.  For the reasons fully explained below, the issue must be dismissed.  

The Board notes that in a December 2014 statement, Michael Lopez, Jr. stated that he no longer represented the Veteran.  


FINDINGS OF FACT

1.  The issue of entitlement to an effective date prior to March 12, 2004, for the grant of service connection for PTSD was addressed in a March 2011 Board decision.  The Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court) and did not file a timely motion for reconsideration to the Board.  

2.  The current appeal fails to allege specific error of fact or law for the Board to decide.  


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to March 12, 2004, for the grant of service connection for PTSD, is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to an effective date prior to March 12, 2004, for the grant of service connection for PTSD.  Based on the attorney's request for a hearing on the issue after the Board's March 2014 hearing, the Board, in error, remanded the issue of entitlement to an effective date prior to March 12, 2004, for the grant of service connection for PTSD for a hearing.  However, upon further review of the file, the Board finds that the claim is precluded by law and must be dismissed.  

As detailed above, the claim for entitlement to an earlier effective date for the grant of service connection for PTSD was denied by the Board in a March 2011 Board decision.  The Veteran did not file a timely Motion for Reconsideration of the Board's March 2011 decision, and he did not file a notice of disagreement with the Court.  Since the matter has already been addressed in a final Board decision, there remains no error or fact of law for the Board to determine in this appeal.  Furthermore, to continue with the scheduling of a hearing on the matter at this stage would serve no useful purpose, would impose unnecessary additional burdens on adjudication resources with no benefit flowing to the Veteran, and would significantly delay the Veteran's ability to file a motion for revision of a Board decision on the basis of clear and unmistakable error (the appropriate avenue of remedy at this point).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Accordingly, the Veteran's claim for entitlement to an effective date prior to March 12, 2004, for the grant of service connection for PTSD is dismissed.  



ORDER

The claim for entitlement to an effective date prior to March 12, 2004, for the grant of service connection for PTSD, is dismissed.  



____________________________________________
S. J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


